DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The indicated allowability of claims 6-8 and 14-16 in the previous action is withdrawn in view of the newly discovered reference to Davis.  Rejections based on the newly cited reference follow.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,285,782
Schubert
United States Patent 7,301,125
Davis
United States Patent Application Publication 2006/0060788
Uchida et al.
United States Patent Application Publication 2013/0023782
Karlsson

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. and Davis.
Uchida et al. teach a gas sensor comprising an infrared optical detector (reference item 100) and a support assembly having a base portion (where the sensor is located), a middle portion with at least one gas inlet opening (reference item 311) and a central cavity space, and a top portion having an infrared optical source (reference item 200) wherein optical radiation passes from the optical source, through the central space, and to the optical detector.  The optical detector has a film (reference item 150).  This film must allow the infrared radiation to pass to the optical detector.  Therefore, this film also functions as a window.  This film can be formed of parylene which is hydrophobic.
	Uchida et al. do not teach a heater for the window.  However, Davis teach that it is known to provide an optically-transparent heater and temperature sensor (reference items 14, 16, and 18) mounted on a window of a gas sensor.   The temperature sensor controls the heater.  See column 10 (lines 19-30).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida et al. with the teachings of Davis in order to provide a heater for the window for the predicable benefit of eliminating moisture or fogging on the window so that the optical sensor can function properly.   
Claims 1, 9, 10, 11, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Karlsson and Davis.
With regard to claim 1 Karlsson discloses a gas sensor comprising an infrared optical detector (reference item 22) and a support assembly having a base portion (where the sensor is 
With regard to claim 10 Karlsson appears to disclose what appears to be a gas-tight support structure (reference item 8 and 23) that encloses the light detector, a window (reference item 11) positioned in the support structure, and an infrared light source (reference item 20) mounted to the support structure and aligned with the window and the light detector so that light passes from the light source to the light detector.  Within the support structure is a sample area (reference item 21), and the light source is aligned with the sample area so that light will pass through the sample area and to the light detector.
	Karlsson do not teach a heater for the window.  However, Davis teach that it is known to provide an optically-transparent heater and temperature sensor (reference items 14, 16, and 18) mounted on a window of a gas sensor.  The temperature sensor controls the heater.  See column 10 (lines 19-30).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Karlsson with the teachings of Davis in order to provide a heater for the window for the predicable benefit of eliminating moisture or fogging on the window so that the optical sensor can function properly.   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. and Davis as applied to claim 1 above, and further in view of Schubert.
et al. and Davis teach a gas sensor having a gas inlet and gas outlet.  It would appear from either figure 3 or figure 4 that the inlet and outlet have some undescribed member.  However, from Schubert it is known to have an optical sensor where inlets and outlets (reference item 7 and 8) are provided with dust/moisture filters (reference item 14 and 15).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida et al. and Davis with the teachings of Schubert in order to provide dust and moisture filters for the predicable benefit of ensuring that dust and moisture do not affect the ability of the optical sensor to detect the transmitted infrared radiation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson and Davis as applied to claim 1 above, and further in view of Uchida et al.
Karlsson and Davis teach a gas sensor having a window.  Karlsson and Davis do not teach a coating on the window.  However, from Uchida et al. it is known to have an optical detector with a parylene film (coating).  Parylene is a known hydrophobic material. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Karlsson and Davis with the teachings of Uchida et al. in order to provide a hydrophobic coating so that any moisture in the gas does not affect the transmission of infrared radiation to the optical detector.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson and Davis as applied to claim 11 above, and further in view of Schubert.
Karlsson and Davis teach a gas sensor having a sample area.  Karlsson and Davis do not teach a filter covering the sample area.  However, from Schubert it is known to have an optical 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Karlsson and Davis with the teachings of Schubert in order to provide dust and moisture filters for the predicable benefit of ensuring that dust and moisture do not affect the ability of the optical sensor to detect the transmitted infrared radiation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856